NON-FINAL REJECTION, FIFTH DETAILED ACTION
Status of Prosecution
The present application, 16/557,267 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed on August 30, 2019 in the Office.
The Office mailed a first detailed action, non-final rejection on October 23, 2020.
Applicant filed amendments and accompanying remarks and arguments on January 17, 2021.
The Office mailed a second detailed action, final rejection on February 4, 2021.
Applicant filed a request for continued examination with amendments and accompanying remarks and arguments on April 15, 2021.
The Office mailed a third detailed action, non-final rejection on June 24, 2021.
Applicant’s representatives, Stephen Willis (RN 55,731) and Robert Nortrup (RN 70207) initiated an interview on September 7, 2021.
Applicant filed amendments and accompanying remarks on September 23, 2021.
The Office mailed a fourth detailed action, final rejection on October 28, 2021.
Applicant filed an AFCP request on December 16, 2021. Examiner initiated an interview to discuss the findings on January 4, 2022 and issued an advisory action on January 7, 2022.
Applicant filed a second request for continued examination with amendments and accompanying remarks and arguments on January 28, 2022 the subject of the instant action.
Claims 1-24 are pending and all are rejected. Claims 1, 6, 11 and 23 are independent.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
Response to Remarks and Arguments
Examiner thanks Applicant for the courtesies extended during the January 4, 2022 interview as well as the filed amendments and accompanying remarks and arguments.
At the outset, Examiner notes that during the interview, Applicant represented that present invention would allow for the virtual environment to be available at a uniform resolution on the local client device; therefore the conversion of data would take place on the device. From the Specification, this portion is relied upon:
[par. 0082] The light field data may include data for what a user can see at a current position, but also for what the user may see if the user takes a step forward (since what the user sees in the step forward may be outside the user's field of view from when the user is a step back). As such, the user device will have light field data from the surrounding environment to accommodate scene changes (e.g., translations and rotations from a current position and viewing angle) without the need to send additional data to the user device.

Examiner notes that simply a complete collection of data would be available, and that there is not requirement that the higher resolution, as disclosed in Zhou, would need to be completely available. Nonetheless, while the instant claims do not claim such a narrow feature, Examiner points out that Zhou discloses that the low resolution field is persistently available for (Zhou: par. 0043).
The remaining amended limitation present in the claims is that the conversion takes place on the user device. While not explicit in Zhou, Examiner has nevertheless applied Khalid et al. (“Khalid”) United States Patent Application Publication 2017/0287220 published on October 5, 2017 for this feature.
The Claims stand rejected.
Claim Rejection – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 11 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/557/300 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as noted in the chart below using representative claim 1.


Instant Application 16/557,267
Application No. 16/557,300
(claims filed 12/31/2021)

1. (Currently Amended) A computer-implemented method comprising:
obtaining, by a computing device, light field data; and 
communicating, by the computing device, selected light field data to a user device for conversion by the user device into display data for presentation on a display of the user device, wherein the selected light field data is based on a portion of the light field data and comprises light field data points defining a selected three-dimensional volume and limited to a first volume of space corresponding to a visual content that is greater than a display field of view of the user device and that represents a first plurality of views convertible into display data at a same spatial resolution,

 and wherein the first volume of space is one of a plurality of different volumes of space within a volume of the light field data, each corresponding to respective pluralities of views convertible into display data for presentation on the display. 

1. (Currently Amended) A computer-implemented method for a user device comprising: 

receiving, from a computing device, selected light field data generated by the computing device, wherein the selected light field data is a portion of a light field data, the selected light field data limited to a first volume of space, the first volume of space representing a first plurality of views for display on the user device, wherein the first volume of space is one of a plurality of volumes of space within a volume of the light field data, 




and wherein each of the plurality of volumes of space correspond to respective, different pluralities of views for display on the user device


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-4, 6-15, 17-21 and 23-24 is rejected under 35 USC. § 103 as being unpatentable over Zhou et al. (“Zhou”) United States Patent Application Publication 2018/0096494 published on April 15, 2018 in view of Khalid et al. (“Khalid”) United States Patent Application Publication 2017/0287220 published on October 5, 2017.

As to Claim 1, Zhou teaches: A computer-implemented method comprising: 
obtaining, by a computing device, light field data (Zhou: pars. 0023, the system [200] may provide image information that is then used to form a light field);
communicating, by the computing device, selected light field data to a user device  (Zhou: pars. 0025-26, light field data is streamed to the user to be displayed on a device such as a head-mountable VR device) wherein the selected light field data is based on  a portion of the light field data and comprises light field data points defining a selected three-dimensional volume (Zhou: par. 0029, a portion of the light field data is sent for rendering based on a detected movement of the user’s head turning) and limited to a first volume of space corresponding to a visual content that is greater than a display field of view of the user device (Zhou: par. 0042-43, low resolution representation of a predicted viewable light field may be streamed as well. The predicted light field views is understood reasonably to include both inside and outside the viewable light fields and thus, outside the viewable user’s field of view and greater than the display field of view of the user device) convertible into display data at a same spatial resolution, and (Zhou: par. 0043, as the representation is “rendered” it is convertible for presentation. The low resolution representation for the light field may be persistently available (i.e. the same spatial resolution)) wherein the first volume of space is one of a plurality of different volumes of within a volume of the light field data, each corresponding to respective pluralities of views convertible into display data for presentation on the  display (Zhou: Fig. 1, as the view of a 360-degree light field may have a plurality of volumes that are mutually exclusive of each other and have corresponding views).

    PNG
    media_image1.png
    725
    670
    media_image1.png
    Greyscale

Zhou may not explicitly teach: communicating, by the computing device, selected light field data to a user device for conversion by the user device into display data for presentation on a display of the user device.
Khalid teaches in general concepts related to an interactive media content provider system (Khalid: Abstract). Specifically, Khalid teaches that media player devices (i.e. user devices) may receive data for display, which may have different portions that overlap with mixed-resolution and uniform resolution contents (Khalid: par. 0104, Fig. 14, the world [1400[ has overlapping portions [1402-1…6] and a viewer has a field of view [1404]; the media player device will use complex logic to determine what mixed-resolution file should be used ()i.e. convert the data for presentation). 

    PNG
    media_image2.png
    452
    598
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Zhou device by including computer instructions to allow for the user device to process and select the appropriate data to be displayed taught and disclosed by Khalid. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the individual user device to perform the selection of resolution-specific data, reducing the server-side computations.

As to Claim 2, Zhou and Khalid teaches the limitations of Claim 1.
Zhou further teaches: wherein the light field data comprises a three-dimensional volume describing the light flowing in a plurality of directions through a plurality of light field data (Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area that is captured).

As to Claim 3, Zhou and Khalid teaches the limitations of Claim 1.
Zhou further teaches: wherein the selected light field data is communicated to the user device for display as virtual reality, augmented reality, or mixed reality content (Zhou: par. 0064, AR and VR scenarios and systems are contemplated).

As to Claim 4, Zhou and Khalid teaches the limitations of Claim 1.
Zhou further teaches: wherein the light field data comprises a three-dimensional volume of light field data points (Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area (i.e. volume), that is captured).

As to Claim 6, Zhou teaches: A computer-implemented method comprising: 
communicating, by a computing device, a first light field data to a user device for conversion by the user device into display data for presentation on a display of the user device, wherein the first light field data is a portion of a light field data and comprises light field data points defining a first three-dimensional volume (Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area (i.e. volume), that is captured, the user device comprising a processor adapted to process light field data (Zhou: pars. 0025-26, light field data is streamed to the user to be displayed on a device such as a head-mountable VR device), wherein the first light field data is limited to a first volume of space corresponding to a visual content that is greater than a display field of view of the user device and  that represents a first (Zhou: par. 0042-43, low resolution representation of a predicted viewable light field may be streamed as well. The predicted light field views is understood reasonably to include both inside and outside the viewable light fields and thus, outside the viewable user’s field of view and greater than the display field of view of the user device), wherein the first volume of space is one of a plurality of different volumes of space within a volume of the light field data, each corresponding to respective pluralities of views convertible into display data for presentation on the display (Zhou: Fig. 1, as the view of a 360-degree light field may have a plurality of volumes that are mutually exclusive of each other and have corresponding views); 
receiving, by the computing device, a sensor data associated with the user device (Zhou: par.  0025, a sensor is able to detect the movement, and position of the device and user); and 
communicating, by the computing device, a second light field data wherein the second light field data is a portion of the light field data and comprises light field data points defining a second three-dimensional volume (Zhou: Fig. 1, as the view of a 360-degree light field may have a plurality of volumes that are mutually exclusive of each other and have corresponding views), based at least in part on the sensor data, to the user device, (Zhou: par 0029, based on the movement of the user’s head turning, the portion of the light field data is sent for rendering) wherein the second light field data is limited to a second volume of space that is different from the first volume of space corresponding to a visual content that is greater than the display field of view of the user device and that is one of the different plurality of volume of space and represents a second plurality of views convertible into display data for presentation on the display (Zhou: par. 0042-43, low resolution representation of a predicted viewable light field may be streamed as well. The predicted light field views is understood reasonably to include both inside and outside the viewable light fields and thus, outside the viewable user’s field of view and greater than the display field of view of the user device).
Zhou may not explicitly teach: communicating, by a computing device, a first light field data to a user device for conversion by the user device into display data for presentation on a display of the user device;
communicating, by the computing device, a second light field data for conversion by the user device into display data for presentation on  the display of the user device at a same spatial resolution.
Khalid teaches in general concepts related to an interactive media content provider system (Khalid: Abstract). Specifically, Khalid teaches that media player devices (i.e. user devices) may receive data for display, which may have different portions that overlap with mixed-resolution and uniform resolution contents (Khalid: par. 0104, Fig. 14, the world [1400[ has overlapping portions [1402-1…6] and a viewer has a field of view [1404]; the media player device will use complex logic to determine what mixed-resolution file should be used ()i.e. convert the data for presentation). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Zhou device by including computer instructions to allow for the user device to process and select the appropriate data to be displayed taught and disclosed by Khalid. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the individual user device to perform the selection of resolution-specific data, reducing the server-side computations.

As to Claim 7, Zhou and Khalid teaches the limitations of Claim 6.
(Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area that is captured). 

As to Claim 8, Zhou and Khalid teaches the limitations of Claim 6.
Zhou further teaches wherein the light field data is communicated to the user device for display as virtual reality, augmented reality, or mixed reality content (Zhou: par. 0064, AR and VR scenarios and systems are contemplated)..  

As to Claim 9, Zhou and Khalid teaches the limitations of Claim 6.
Zhou further teaches: wherein the sensor data comprises position sensor data or motion sensor data (Zhou: par.  0025, a sensor is able to detect the movement, and position of the device and user).

As to Claim 10, Zhou and Khalid teaches the limitations of Claim 6.
Zhou further teaches: wherein the first light field data includes a first light field spatial volume, and the second light field data includes a second light field spatial volume that is adjusted in size based on the received sensor data (Zhou: pars. 0056-62 based on the detected new position or motion, the new view is compared and if over a certain threshold a new light field volume is switched, which may be a different size).  

As to Claim 11, Zhou teaches: A computer-implemented method comprising: 
(Zhou: par.  0025, a sensor is able to detect the movement, and position of the device and user), wherein the sensor data is in response to a first light field data limited to a first volume of space corresponding to a visual content that is greater than a display field of view of the user device and represents a first plurality of views for conversion by the user device into display data for presentation on a display of the user device at a same spatial resolution (Zhou: par. 0042-43, low resolution representation of a predicted viewable light field may be streamed as well. The predicted light field views is understood reasonably to include both inside and outside the viewable light fields and thus, outside the viewable user’s field of view and greater than the display field of view of the user device), wherein the first volume of space is one of a plurality of different volumes of space within a volume of a light field data, each corresponding to respective pluralities of views convertible into display data for presentation on the display (Zhou: Fig. 1, as the view of a 360-degree light field may have a plurality of volumes that are mutually exclusive of each other and have corresponding views); and 
communicating a second light field data wherein the second light field data is a portion of the light field data and comprises light field data points defining a three-dimensional volume, based at least in part on the sensor data, to the user device, (Zhou: par 0029, based on the movement of the user’s head turning, the portion of the light field data is sent for rendering) wherein the second light field data is limited to a second volume of space that is different from the first volume of space corresponding to a visual content that is greater than the display field of view of the user device and that is one of the plurality of volumes of space and represents a second plurality of views convertible into display data for presentation on the display (Zhou: par. 0042-43, low resolution representation of a predicted viewable light field may be streamed as well. The predicted light field views is understood reasonably to include both inside and outside the viewable light fields and thus, outside the viewable user’s field of view and greater than the display field of view of the user device).  
Zhou may not explicitly teach: communicating, by a computing device, a first light field data to a user device for conversion by the user device into display data for presentation on a display of the user device;
communicating, by the computing device, a second light field data for conversion by the user device into display data for presentation on  the display of the user device at a same spatial resolution.
Khalid teaches in general concepts related to an interactive media content provider system (Khalid: Abstract). Specifically, Khalid teaches that media player devices (i.e. user devices) may receive data for display, which may have different portions that overlap with mixed-resolution and uniform resolution contents (Khalid: par. 0104, Fig. 14, the world [1400[ has overlapping portions [1402-1…6] and a viewer has a field of view [1404]; the media player device will use complex logic to determine what mixed-resolution file should be used ()i.e. convert the data for presentation). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Zhou device by including computer instructions to allow for the user device to process and select the appropriate data to be displayed taught and disclosed by Khalid. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the individual user device to perform the selection of resolution-specific data, reducing the server-side computations.

As to Claim 12, Zhou and Khalid teaches the limitations of Claim 11.
Zhou further teaches: wherein the light field data comprises a three-dimensional volume describing the light flowing in a plurality of directions through a plurality of light field data points (Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area that is captured).
 
As to Claim 13, Zhou and Khalid teaches the limitations of Claim 11.
Zhou further teaches: wherein the light field data is communicated to the user device for display as virtual reality, augmented reality, or mixed reality content (Zhou: par. 0064, virtual reality and augmented reality applications may be considered).  

As to Claim 14, Zhou and Khalid teaches the limitations of Claim 11.
Zhou further teaches: wherein the user device comprises a head-mounted device and the sensor data represents a motion of the head-mounted device (Zhou: par. 0035, a head-mounted device; 0029, based on the movement of the user’s head turning, the portion of the light field data is sent for rendering). 

As to Claim 15, Zhou and Khalid teaches the limitations of Claim 11.
Zhou further teaches: wherein the user device comprises a wearable device and the sensor data represents a motion of the wearable device (Zhou: par. 0035, a head-mounted device; 0029, based on the movement of the user’s head turning, the portion of the light field data is sent for rendering).

As to Claim 17, Zhou and Khalid teaches the limitations of Claim 11.
Zhou further teaches: wherein the processor adapted to process light field data generates display data coverts the display data for presentation on the display of the user device (Zhou: par. 0066, the processor is able to implement specific logical functions, actions; par. 0005, the rendering of the light field data into image data).  

As to Claim 18, Zhou and Khalid teaches the limitations of Claim 11.
Zhou further teaches: wherein the sensor data comprises position sensor data (Zhou: par.  0025, a sensor is able to detect the movement, and position of the device and user)

As to Claim 19, Zhou and Khalid teaches the limitations of Claim 11.
Zhou further teaches: wherein the sensor data comprises motion sensor data (Zhou: par.  0025, a sensor is able to detect the movement, and position of the device and user).

As to Claim 20, Zhou and Khalid teaches the limitations of Claim 11.
Zhou further teaches: wherein the light field data comprises a three-dimensional volume of light field data points (Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area that is captured).

As to Claim 21, Zhou and Khalid teaches the limitations of Claim 20.
Zhou further teaches: wherein the three-dimensional volume is a partial volume with respect to a determined direction of motion of the user device (Zhou: par 0029, based on the movement of the user’s head turning, the portion of the light field data is sent for rendering).  

As to Claim 23, Zhou teaches: A system comprising:
a computing device associated with an image processor, the computing device comprising a processor and configured to store and execute, using the processor, a set of instructions that (par. 0005, a device with a processor, memory to execute instructions and operations), when executed, cause the computing device to: 
receive a sensor data associated with a user device, the user device comprising a processor adapted to process light field data (Zhou: par.  0025, a sensor is able to detect the movement, and position of the device and user) wherein the sensor data in response to a first light field data limited to a first volume of space corresponding to a visual content that is greater than a display field of view of the user device and that represents a first plurality of views convertible into display data at a same spatial resolution, and (Zhou: par. 0042-43, low resolution representation of a predicted viewable light field may be streamed as well. The predicted light field views is understood reasonably to include both inside and outside the viewable light fields and thus, outside the viewable user’s field of view and greater than the display field of view of the user device), wherein the first volume of space is one of a plurality of different volumes of space within a volume of the light field data, each corresponding to respective pluralities of views convertible into display data for presentation on the display (Zhou: Fig. 1, as the view of a 360-degree light field may have a plurality of volumes that are mutually exclusive of each other and have corresponding views); and 
communicate a second light field data, wherein the second light field data is a portion of the light field data and comprises light field data points defining a three-dimensional volume, based at least in part on the sensor data, to the user device, wherein the second light field data is (Zhou: par 0029, based on the movement of the user’s head turning, the portion of the light field data is sent for rendering).
Zhou may not explicitly teach: communicating, by a computing device, a first light field data to a user device for conversion by the user device into display data for presentation on a display of the user device;
communicating, by the computing device, a second light field data for conversion by the user device into display data for presentation on  the display of the user device at a same spatial resolution.
Khalid teaches in general concepts related to an interactive media content provider system (Khalid: Abstract). Specifically, Khalid teaches that media player devices (i.e. user devices) may receive data for display, which may have different portions that overlap with mixed-resolution and uniform resolution contents (Khalid: par. 0104, Fig. 14, the world [1400[ has overlapping portions [1402-1…6] and a viewer has a field of view [1404]; the media player device will use complex logic to determine what mixed-resolution file should be used ()i.e. convert the data for presentation). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Zhou device by including computer instructions to allow for the user device to process and select the appropriate data to be displayed taught and disclosed by Khalid. Such a person would have been motivated to do so with a 

As to Claim 24, Zhou and Khalid teaches the limitations of Claim 23.
Zhou further teaches: wherein the light field data comprises a three-dimensional volume describing the light flowing in a plurality of directions through a plurality of light field data points (Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area that is captured).

B.
Claims 5, 16 and 22 is rejected under 35 USC. § 103 as being unpatentable over Zhou et al. (“Zhou”) United States Patent Application Publication 2018/0096494 published on April 15, 2018 in view of Khalid et al. (“Khalid”) United States Patent Application Publication 2017/0287220 published on October 5, 2017 in view of Harrison et al. (“Harrison”) United States Patent Application Publication 2019/0340306 published on November 7, 2019.

As to Claim 5, Zhou and Khalid teaches the limitations of Claim 1.
Zhou further teaches: wherein the light field data is based on a data model for light characterization in a volume of space.
Harrison teaches in general concepts related to collecting, managing and accessing lighting source metrics for lighting installations (Harrison: Abstract). Specifically, Harrison teaches that a data structure that captures a near field illumination pattern generated by a light source (Harrison: par. 0007). A two-dimensional image sensor is used to capture luminance (Harrison: par. 0007). A three-dimensional volumetric luminance model is generated from the captured data (Harrison: par. 0010). An immersive virtual reality or augmented reality or mixed environment may be used to view the generated objects (Harrison: par. 0245)
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Zhou-Khalid device by including computer instructions to base the light field data on a model of the light sources as taught and disclosed by Harrison. Such a person would have been motivated to do so with a reasonable expectation of success to allow for incorporating lighting modeling in the lighting design process that would enhance a design workflow such as an immersive reality experience(Harrison: par. 0003). 

As to Claim 16, Zhou and Khalid teaches the limitations of Claim 11.
Zhou may not explicitly teach: wherein the user device comprises a hand-held device and the sensor data represents a motion of the hand-held device.
 Harrison teaches in general concepts related to collecting, managing and accessing lighting source metrics for lighting installations (Harrison: Abstract). Specifically, Harrison teaches that a data structure that captures a near field illumination pattern generated by a light source (Harrison: par. 0007). A two-dimensional image sensor is used to capture luminance values from one side of a surface to generate the data structure (Harrison: par. 0007). A three-dimensional volumetric luminance model is generated from the captured data (Harrison: par. 0010). An immersive virtual reality or augmented reality or mixed environment may be used to (Harrison: par. 0245). A handheld device may have orientation, movement information is used for the light source information (Harrison: par. 0132).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Zhou-Khalid device by including computer instructions to use the handheld device as taught and disclosed by Harrison. Such a person would have been motivated to do so with a reasonable expectation of success to allow for incorporating using such a handheld device for the reality experience using available technologies. 

As to Claim 22, it is rejected for similar reasons as Claim 5..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imai, United States Patent Application Publication 2012/0188344 (July 26, 2012) (describing system for collaborative image capturing);
Hazra et al., United States Patent Application Publication 2012/0188344 (July 26, 2012) (describing system for collaborative image capturing);
Bradski et al., United States Patent Application Publication 2019/0094981 (March 28, 2019) (describing headset for VR and AR);
Von Cramon, United States Patent 10,706,621 (July 7, 2020) (describing system for light field data processing, creation);
Urbach et al., United States Patent Application Publication 2017/0061700 (March 2, 2017) (describing motion sensing-based light field data);
Tytgat, United States Patent 10,565,773 (Feb. 18, 2020) (describing efficient light field video streaming using plenoptic function null radiance terms);
Stokking et al., United States Patent Application Publication 2019/0362151 (Nov. 28, 2019) (describing streaming different views in parallel streams with different resolutions).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174